SENTENCIA
El 27 de jimio de 2014 expedimos el auto de certiorari presentado por el Sr. José Lorenzo Hernández, la Sra. Carmen Luz Lorenzo Nieves y la Sociedad Legal de Ganancia-les compuesta por ambos (en conjunto, los peticionarios). Tras examinar los alegatos presentados por las partes y al estar en posición de resolver, se revocan las sentencias de los foros recurridos mediante las cuales se desestimó la causa de acción de retracto instada por los peticionarios. Se devuelve el caso al Tribunal de Primera Instancia para la continua-ción de los procedimientos relacionados con la acción de retracto.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Juez Asociada Señora Rodríguez Rodrí-guez emitió una opinión de conformidad, a la que se unieron *261la Jueza Presidenta Oronoz Rodríguez, el Juez Asociado Se-ñor Feliberti Cintrón y el Juez Asociado Señor Colón Pérez. El Juez Asociado Señor Martínez Torres hizo constar la si-guiente expresión, a la que se unió el Juez Asociado Señor Estrella Martínez:
Estoy conforme con la sentencia, pues la controversia se re-suelve por los fundamentos expuestos en Vega Montoya v. Registrador, 179 DPR 80, 87-90 (2010), y en Kogan v. Registrador, 125 DPR 636, 652-653 (1990).
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
a la que se unen la Jueza Presidenta Oronoz Rodríguez, el Juez Asociado Señor Feliberti Cintrón y el Juez Asociado Señor Colón Pérez.
En esta ocasión nos corresponde determinar si, mediante un acuerdo entre algunos integrantes de urna comunidad he-reditaria y la subsiguiente toma de posesión por parte de uno de ellos de un bien inmueble que es parte del caudal relicto, se configura una división de los bienes del caudal que convierte a ese integrante en extraño a la comunidad y, por lo tanto, impide el ejercicio de su derecho de retracto. Particularmente, nos compete dirimir si tal convenio tuvo efectos particionales respecto al bien inmueble en cuestión. Aunque consideramos que la decisión que hoy emite este Tribunal es la correcta, estimamos necesario consignar los fundamentos jurídicos aplicables a la controversia.
I
La controversia ante nuestra consideración se origina con la presentación de una acción de retracto ante el Tribunal de Primera Instancia por el Sr. José Lorenzo Hernán-*262dez, la Sra. Carmen Luz Lorenzo Nieves y la Sociedad Legal de Gananciales compuesta por ambos (peticionarios). En esencia, argüyeron que la propiedad que poseían pertenecía a una comunidad hereditaria indivisa, de la cual se habían convertido en cesionarios luego de adquirir una parte de la finca de una de las herederas de la Sra. Dolores Hernández Pérez.
La señora Hernández Pérez falleció intestada el 7 de fe-brero de 1985, dejando varias fincas sitas en el barrio Cu-chillas de Moca. Durante los años 1985 a 1987, los herede-ros expresaron interés en unos solares particulares de las fincas que formaban parte del caudal hereditario y llegaron a un acuerdo con relación a los solares que se les adjudicarían. Luego de contratar a un ingeniero y a una abogada, comenzaron los trámites conducentes a segregar las parcelas de la finca y tramitar la declaratoria de herederos.(1) Los trámites de segregación contenidos en el acuerdo, empero, nunca se concretaron, puesto que no se obtuvieron los permisos necesarios para ello. Por otra parte, el 19 de diciembre de 1988 el Tribunal de Primera Instancia decretó la declaratoria de herederos, en la cual se estableció que la comunidad hereditaria estaría compuesta de nueve hijos y seis nietos, representantes de un hijo premuerto.
El 15 de abril de 2004 una de las herederas, la Sra. Ve-nancia Hernández Hernández, vendió su participación en la comunidad hereditaria a los peticionarios, mediante una Es-critura de cesión de derechos y acciones hereditarias, la cual fue elevada a escritura pública. De esta manera, los peticio-narios ingresaron a la comunidad hereditaria en calidad de cesionarios o copartícipes. En la escritura de compraventa, específicamente se incluyeron las advertencias siguientes:
—(3) Que no podrá segregar, lotificar, marcar o de algún modo *263identificar su participación sobre dicho terreno sin el corres-pondiente permiso de la Junta de Planificación, Administra-ción de Reglamentos y Permisos del Estado Libre Asociado de Puerto Rico o la agencia correspondiente.-
—(4) Que la participación adquirida por los Cesionarios es abstracta e indefinida y que cualquier arreglo, convenio o pacto para segregar, lotificar, marcar, o de algún modo identi-ficar será nulo e ineficaz y podrá constituir delito grave, si no existe el correspondiente permiso de las agencias reguladoras. Apéndice, pág. 83.
Luego de adquirir la referida participación en el caudal relicto, en el 2005, el peticionario, señor Lorenzo Hernán-dez, reinició los trámites correspondientes para la segrega-ción de los terrenos que habían quedado inconclusos casi dos décadas antes. A esos efectos, convocó a los herederos y cesionarios(2) a varias reuniones y elaboró un plan enmen-dado de segregación de solares, identificando los predios que en su día se le adjudicarían a cada uno de ellos.
Luego de la celebración de varias reuniones, los herede-ros y representantes que asistieron a las reuniones(3) acor-daron los linderos y las cabidas de los terrenos que se les adjudicarían.(4) Asimismo, suscribieron un Contrato de mensura con un ingeniero, quien estaría a cargo de trami-tar la segregación de las fincas ante las agencias guberna-mentales pertinentes. Es preciso destacar, sin embargo, que no todos los herederos tomaron parte en estos acuer-dos, puesto que, para la fecha en que se pactaron, se des-conocía del paradero del Sr. Ismael Hernández Hernández, hijo de la causante, quien no suscribió el Contrato de men-*264sura antes mencionado y no participó de ninguna de las reuniones convocadas por el peticionario.(5)
Posteriormente, el 12 de diciembre de 2010, el peticio-nario, señor Lorenzo Hernández, supo que otra heredera también había vendido su participación en la comunidad hereditaria al Sr. Kelvin Morales Nieves (recurrido). Tras enterarse de la compraventa, y dentro del término dis-puesto para ello, el 17 de diciembre de 2010 los peticiona-rios presentaron la acción de retracto correspondiente.(6) En ésta alegaron que la comunidad hereditaria permane-cía indivisa, por lo que, ante la venta de la participación de una de las herederas a un extraño, procedía que se le per-mitiera, como cesionario y copartícipe de la comunidad, ejercer su derecho a retraer dicha participación.
Luego de la celebración del juicio en su fondo, el Tribunal de Primera Instancia desestimó la acción de retracto instada por los peticionarios al amparo de la Regla 39.2 de Procedimiento Civil, 32 LPRA Ap. V. En esencia, el foro primario concluyó que no procedía el retracto de comune-ros, puesto que “los herederos hicieron una división material de la finca con la toma de posesión de los bienes [...] ”. (Énfasis suprimido). Relación de los procedimientos, deter-minaciones de hechos, conclusiones de derecho y sentencia *265(Sentencia del Tribunal de Primera Instancia), Apéndice, pág. 56.(7) Específicamente, determinó lo siguiente:
El contrato o pacto de división entre los herederos quedó per-feccionado con la firma de los herederos del Contrato de Men-sura y la carta de permiso al ingeniero Méndez, luego de lle-garse al acuerdo en cuanto a las cabidas y linderos de los predios, quedando únicamente postergado [sic] la consuma-ción del contrato con el otorgamiento de escritura formal luego de que se obtuvieran los correspondientes permisos de segregación. (Énfasis suprimido). Sentencia del Tribunal de Primera Instancia, Apéndice, pág. 56.
En cuanto a la ausencia del heredero Ismael Hernández Hernández, el foro primario se limitó a expresar que el hecho de que éste no hubiese firmado el Contrato de men-sura no era óbice para concluir que se había concretado la división material. Explicó que, dado que el señor Hernán-dez Hernández había sido parte del pacto inicial de divi-sión, y puesto que el solar que le había sido adjudicado en ese primer acuerdo fue el mismo que se le adjudicó en el segundo, se entendía que éste había accedido a ese último. Además, determinó que, ante la imposibilidad de dar con su paradero, los demás herederos consultaron con su hija y ésta autorizó expresamente al peticionario, señor Lorenzo Hernández, a continuar con los trámites de segregación que resultaron del segundo acuerdo. Véase Id.
Por último, el foro primario destacó, tanto en la senten-cia como en una resolución aclaratoria posterior, que la comunidad sólo quedaba disuelta en cuanto a los peticionarios. Razonó, pues, que éstos, al haber tomado la posesión física de un solar, se habían convertido en extra-ños a la comunidad. Por ello, estaban impedidos de ejercer el derecho de retracto. El foro primario aclaró, empero, que *266su determinación no implicaba que se había concretado la división o partición de la herencia o que la finca se había segregado. Más bien, indicó que se había dado una adjudi-cación material en cuanto al peticionario pero que no había mediado una escritura pública, por lo que no se podían reclamar títulos o segregaciones. Véase Resolución de 6 de junio de 2003, Apéndice, pág. 77.
Inconformes con ese dictamen, los peticionarios acudie-ron al Tribunal de Apelaciones. Ese foro, por su parte, con-firmó la sentencia apelada. En extrema síntesis, concluyó que la ocupación de facto de un solar que por acuerdo de todos le fue asignado a los peticionarios —es decir, extra-judicialmente— impedía el ejercicio del derecho de retracto de comuneros.(8)
Así las cosas, los peticionarios acudieron ante este Tribunal mediante un recurso de certiorari, el cual fue expedido el 17 de junio de 2014. En éste plantearon que los foros recu-rridos erraron al concluir que se concretó una división material de la finca y que eso, a su vez, los convirtió en extra-ños a la comunidad. El recurrido, por otra parte, insiste en que la finca fue dividida luego de que todos los herederos acordaran la adjudicación de los solares que serían segrega-dos y que tal división material se dio precisamente a instan-cia de los peticionarios. Con el beneficio de la comparecencia de ambas partes, procedemos a resolver.
HH \ — I
En aras de dirimir la controversia planteada, es preciso repasar las características de la comunidad hereditaria y los requisitos que exige nuestro ordenamiento para su extinción.
*267A
La comunidad hereditaria surge al momento en que dos o más herederos concurren en una sucesión. Véase E. Gonzá-lez Tejera, Derecho de sucesiones, Río Piedras, Editorial de la Universidad de Puerto Rico, 2001, T. I, págs. 399-400. Esta comunidad comprende todos los activos y pasivos del causante y subsiste hasta tanto se produzca su partición. Véase Cintrón Vélez v. Cintrón De Jesús, 120 DPR 39, 48 (1987).
En cuanto a las características distintivas de la comu-nidad hereditaria, hemos señalado que ésta es: (1) universal, porque recae sobre la unidad patrimonial de la heren-cia; (2) forzosa, “en cuanto surge con independencia absoluta de la voluntad de los titulares”, y (3) transitoria, “pues se constituye por la ley para disolverse por la partición”. Kogan v. Registrador, 125 DPR 636, 651 (1990) (citando a J. Castán Tobeñas, Derecho civil español, común y floral, 8va ed., Madrid, Ed. Reus, 1978, T. VI, Vol. 1, págs. 289-299).(9) Son precisamente la universalidad y la transi-toriedad las características determinantes en la disposi-ción de la controversia que nos ocupa.
La universalidad, de una parte, presupone que, mien-tras subsista la comunidad, cada uno de los herederos po-*268see un derecho sobre la totalidad del caudal relicto y no un derecho concreto sobre los bienes que lo integran. Véase Cintrón Vélez, supra, pág. 48. Por lo tanto, el derecho de los herederos sobre el caudal relicto recae sobre una cuota abstracta y no sobre un bien particular perteneciente a éste. En atención a ello, mientras subsista la comunidad hereditaria, un heredero puede enajenar sus derechos y acciones sobre su participación abstracta en el caudal, pero no puede enajenar o gravar un bien determinado que forme parte de la herencia. Esta limitación al derecho de los herederos se fundamenta en que
[...] mientras persista el estado de indivisión en la comunidad hereditaria, aun cuando sea fácilmente determinable la cuota individual, [...] el dominio de cada heredero estará difuso o diluido por tod[o el patrimonio que el causante transmitió,] en espera de que el efecto distributivo de la partición se concrete y precise lo que a cada cual corresponde. (Énfasis suprimido). Osorio v. Registrador, 113 DPR 36, 37-38 (1982).
De ahí que, hasta que no se realice la partición, ninguno de los herederos podrá ejercer un derecho sobre un bien particular de la comunidad.
Por otra parte, la transitoriedad implica que “[n]ingún coheredero podrá ser obligado a permanecer en la indivi-sión de la herencia, a menos que el testador prohíba expre-samente la división”. Art. 1005 del Código Civil, 31 LPRA see. 2871. La partición es un mecanismo mediante el cual se extingue esa indivisión, puesto que, mediante ella, se le “confiere a cada heredero la propiedad exclusiva de los bie-nes que le hayan sido adjudicados”. Art. 1021 del Código Civil, 31 LPRA see. 2901. La acción de partición, por lo tanto, representa el “momento de la liquidación de la uni-versalidad patrimonial y la adjudicación de bienes cuando se le confiere a cada heredero la propiedad exclusiva de los bienes hereditarios que le corresponden y, por lo tanto, deja de existir la comunidad hereditaria”. Cintrón Vélez, supra, págs. 48-49.
*269El Código Civil contempla varias maneras para efectuar la partición. De una parte, el propio testador puede, me-diante testamento o por acto ínter vivos, disponer cómo de-sea que se adjudiquen los bienes que integran su caudal. Véase Art. 1009 del Código Civil, 31 LPRA see. 2875. En la alternativa, el testador también puede “encomendar por acto inter vivos o mortis causa para después de su muerte la simple facultad de hacer la partición a cualquiera [sic] persona que no sea uno de los coherederos”. Art. 1010 del Código Civil, 31 LPRA see. 2876.
En ausencia de estos dos supuestos, el Artículo 1011 del Código Civil contempla la partición convencional, me-diante la cual, “si los herederos fueren mayores y tuvieren la libre administración de sus bienes, podrán distribuir la herencia de la manera que tengan por conveniente”. Art. 1011 del Código Civil, 31 LPRA see. 2877.
Hemos establecido que, para que la partición convencio-nal surta efecto, “se requiere el consentimiento de todos los herederos en la partición que se realice”. (Énfasis suprimido). Colón Gutiérrez v. Registrador, 114 DPR 850, 857 (1983). Véase, además, J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1991, T. V, Vol. 3, pág. 441 (“No cabe [...] dar validez a la partición extrajudicial por acuerdo de la mayoría de los interesados, sino que es preciso que todos intervengan y coincidan en la aprobación”).(10) Así, la ausencia del consentimiento de tan solo uno de los herederos, independientemente de cuán exi-gua sea su participación en el caudal, anulará la partición realizada. Véase González Tejera, op. cit, págs. 439-440.
Precisamente en atención a la imperiosidad del consen-timiento unánime de todos los herederos para la concreción de la partición convencional, nuestro ordenamiento con-*270templa que se recurra a la partición judicial. A esos efectos, el Artículo 1012 del Código Civil establece que “[c]uando los herederos mayores de edad no se entendieren sobre el modo de hacer la partición, quedará a salvo su derecho para que lo ejerciten en la forma prevenida en los precep-tos sobre procedimientos legales especiales”. Art. 1012 del Código Civil, 31 LPRA sec. 2878.(11)
Por último, cabe señalar que la universalidad y la tran-sitoriedad —características propias de la comunidad here-ditaria— están íntimamente relacionadas. Ello, puesto que hasta que la partición no se realice, el dominio de cada heredero permanecerá difuso o diluido sobre la masa hereditaria. Ese derecho difuso sobre la universalidad del caudal persistirá al margen de cuán fácilmente se pueda determinar la cuota individual que en su día le correspon-derá a cada uno, una vez se realice la partición. Osorio supra, págs. 37-38.
I — i HH J — 1
En este caso, los foros recurridos determinaron que, a pesar de que no todos los herederos prestaron su consenti-miento a los acuerdos conducentes a adjudicar los inmue-bles que formaban parte del caudal relicto, se había con-cretado una “división material” de la finca que había convertido a los peticionarios en extraños a la comunidad hereditaria. Esto, porque una vez tomaron posesión del solar que les correspondería en concepto de su participación, dejaron de ser parte de la misma.
Como cuestión de umbral, resulta preciso distinguir la división material de una finca de la partición convencional que preceptúa el Artículo 1011 del Código Civil. Como in-*271dicamos, es únicamente mediante la partición legalmente hecha que un miembro de la comunidad hereditaria podrá reclamar un derecho propietario exclusivo sobre los bienes que le hayan sido adjudicados. Véase Art. 1021 del Código Civil, 31 LPRAsec. 2901. De las determinaciones de hecho y conclusiones de derecho del Tribunal de Primera Instan-cia surge, manifiestamente, que no se concretó una parti-ción, por lo que resulta imposible que un copartícipe de la comunidad hereditaria ostentara la “propiedad exclusiva” de un bien que era parte de ésta.
Como discutimos, hasta tanto no se realice la partición, los integrantes de la comunidad hereditaria sólo poseen un derecho sobre una cuota abstracta de la masa hereditaria. Nuestra jurisprudencia ha sido clara al establecer que la única manera en la que se puede disponer de un bien de-terminado del caudal relicto es con la anuencia de todos los integrantes de la comunidad hereditaria, lo que en este caso no ocurrió. Véase Colón Gutiérrez, supra. De hecho, no podía ocurrir, puesto que los trámites de segregación, al día de hoy, no se han completado.
Resulta preciso reiterar que, en el caso de la partición convencional, figura como un requisito imprescindible que exista unanimidad entre todos los herederos en torno a la adjudicación que ha de realizarse de los bienes que compo-nen el caudal relicto. Ello conforme a la participación de cada uno de los integrantes de la comunidad hereditaria sobre la totalidad de la masa que la compone,(12) De los hechos reseñados por el Tribunal de Primera Instancia se desprende que, al momento de la presentación de la acción de retracto por parte de los demandantes, los herederos aún no habían logrado cumplir con este requisito. Ante este hecho, poco importa que los peticionarios hayan reali-zado actos de posesión y dominio sobre determinado *272inmueble. Ello, según el Derecho aplicable y tal y como lo reconoce el foro primario, no constituye una partición y, consiguientemente, no tiene el efecto de extinguir la comu-nidad hereditaria o convertirlos en extraños a ésta.
Aim si el señor Hernández Hernández consintió a los acuerdos iniciales concertados en 1987, el propio Tribunal de Primera Instancia reconoció que, luego de esos acuer-dos, se prepararon múltiples planos adicionales enmenda-dos que cambiaron la cabida y las colindancias de los sola-res objetos de la segregación. Incluso, de los planos preparados en el 2005 surgió un predio adicional cuya ad-judicación generó una disputa entre algunos de los herederos. Ante las exigencias de que el predio se le adju-dicara a uno de ellos, los herederos y copartícipes “no tu-vieron mas [sic] remedio que ceder y aceptar para evitar más dilaciones, dar movimiento y acelerar el trámite de los planos y permisos de segregación”. Sentencia del Tribunal de Primera Instancia, Apéndice, pág. 46.
Igualmente, otro plano de segregación preparado con posterioridad —en diciembre de 2010— varió la colindancia adjudicada mediante los acuerdos de 1987 al señor Hernán-dez Hernández y redujo su cabida por 1,400 metros cuadrados. Es insostenible inferir que el consentimiento ini-cial del señor Hernández Hernández se extiende a acuerdos posteriores que afectaron su derecho sobre los bienes que le corresponderían una vez se celebrara la partición.
En este caso, y conforme a las particularidades que ca-racterizan la comunidad hereditaria, lo que adquirió el pe-ticionario fue una participación en la totalidad del caudal relicto, esto es, una cuota abstracta y no un bien específico perteneciente a éste. Como señalamos, incluso de las adver-tencias contenidas en la Escritura de cesión de derechos y acciones hereditarias antes citadas también se desprende que los peticionarios obtenían una participación abstracta e indefinida.
*273Acuerdos concertados entre algunos de los herederos y copartícipes en tomo a cómo pretenden adjudicar los bie-nes que componen una comunidad hereditaria o el mero ejercicio de actos de dominio por parte de éstos sobre un bien particular del caudal relicto no tienen el efecto de ex-tinguir la comunidad en torno a algunos de ellos. Consi-guientemente, erraron los foros recurridos al desestimar la causa de acción de retracto instada por los peticionarios.
Al ser únicamente mediante el acto formal de la parti-ción que los integrantes de una comunidad hereditaria ob-tienen derechos propietarios sobre bienes determinados, y dado que en este caso no se ha realizado la partición, el caudal relicto continúa en estado de indivisión en cuanto a todos los que ostentan una participación abstracta sobre éste, incluyendo a los peticionarios. Así, en vista de que la comunidad hereditaria permanece indivisa, los peticiona-rios continúan siendo integrantes de ésta. Por lo tanto, los peticionarios pueden ejercer su derecho de retracto ante la venta de una participación abstracta sobre la totalidad de los bienes que conforman la comunidad hereditaria por parte de uno de sus integrantes.

 Es importante notar que el presunto acuerdo al que llegaron los herederos no formó parte del apéndice en el expediente. Sólo se incluyó el contrato de mensura que refleja cuáles terrenos le corresponderían a cada heredero una vez se segregaran las fincas que formaban parte del caudal.


 Además de los peticionarios, un sobrino de la causante también adquirió, en la misma fecha y mediante una escritura pública, una participación en la comunidad por parte de otra de las herederas, convirtiéndose también en cesionario y copartí-cipe de la comunidad hereditaria.


 Algunos de los herederos comparecieron a estas reuniones representados por sus hijos o cónyuges. No surge del expediente, sin embargo, que estos representantes estuviesen autorizados debidamente mediante una escritura de poder.


 El acuerdo de división que resultó de estas reuniones no se elevó a escritura pública, dado que no se habían completado los trámites de segregación.


 Contra este heredero ausente se habían instado dos acciones de división de herencia que fueron desestimadas por falta de emplazamiento. La primera fue pre-sentada por el peticionario y otro integrante de la comunidad hereditaria el 12 de febrero de 2009, con el propósito de “poder llevar a cabo el trámite para obtener los permisos que permitiera otorgar escrituras Relación de los procedimientos, determinaciones de hechos, conclusiones de derecho y sentencia, Apéndice, pág. 44. La segunda acción de división de herencia se presentó el 4 de marzo de 2011 y fue desestimada el 19 de septiembre de 2011. Según lo reconoció el Tribunal de Primera Instancia, esta segunda demanda de división de comunidad se presentó luego del inicio del pleito ante nuestra consideración.


 Nótese que los peticionaros presentaron una demanda de retracto de here-deros al amparo del Artículo 1020 del Código Civil, 31 LPRA see. 2886. En la alter-nativa, los peticionarios plantearon que se les permitiera ejercer el derecho de re-tracto de comuneros dispuesto en el Artículo 1412 de este Código, 31 LPRA see. 3922. El Tribunal de Primera Instancia, al desestimar la acción, recurrió a la figura de retracto de comuneros. Dado que tal determinación no se cuestionó ante el foro ape-lativo intermedio ni ante este Foro, entendemos que no nos compete, en este caso en particular, dirimir su corrección.


 El Tribunal de Primera Instancia fundamentó su dictamen en lo decidido por este Tribunal en Quiñones Quiñones v. Quiñones Irizarry, 91 DPR 225 (1964). Sin embargo, el foro primario pasó por alto el hecho de que, en ese caso, sí se otorgó una escritura de división de la comunidad, por lo que era plausible liquidar la participa-ción de uno de sus integrantes con una porción de terreno sobre la cual se realizó, mediante un contrato privado, una “división material”.


 El Tribunal de Apelaciones subrayó que no contó con la transcripción de la prueba, por lo que no podía considerar la apreciación de ésta realizada por el foro primario. Cabe señalar, sin embargo, que la controversia en este caso versa estricta-mente sobre un asunto de Derecho, por lo que no era necesaria la presentación de una transcripción de la prueba.


 Si bien lo resuelto en Kogan v. Registrador, 126 DPR 636 (1990), y en Vega Montoya v. Registrador, 179 DPR 80 (2010), puede incidir sobre este caso, precisa aclarar que los foros recurridos decidieron que la partición convencional podía darse en virtud de una división material de una finca inmueble, Para llegar a esa conclu-sión, estimaron que el consentimiento de uno de los herederos para adjudicar las parcelas contenidas en tal finca, se extendía a acuerdos posteriores de los que éste no fue partícipe.
Ante esta sutileza conceptual, consideramos que las controversias relacionadas con la inscripción de un inmueble que forma parte de una comunidad hereditaria que aún no ha sido adjudicada, son distintas a la que presenta este caso. Ello, porque aquí se determinó que la posesión física de una parcela por parte de un comunero heredi-tario convertía a este último en un extraño a la comunidad, impedido de ejercer el derecho de retracto. Para concluir así equipararon la división material de una finca que es parte de una comunidad ordinaria, con la partición convencional que ha de realizarse para extinguir una comunidad hereditaria. Estimamos que ese razona-miento desacertado, adoptado por ambos foros recurridos, ameritaba una opinión de este Foro.


 Como norma general, la validez del acuerdo de partición no está condicio-nada a que éste asuma determinada forma. No obstante, cuando la operación parti-cional implica la adjudicación de derechos reales sobre un bien inmueble, es impe-rativo que el acuerdo se haga constar en escritura pública. Véase Art. 1232 del Código Civil, 31 LPRA see. 3453.


 Véase, además, R.M. Roca Sastre, L. Roca-Sastre Muncunill y J. Berná i Xirgo, Derecho hipotecario, Barcelona, Ed. Bosch, 2009, T. VI, pág. 496 (“El principio de unanimidad en la partición por los herederos es básico en nuestro sistema positivo. En cuanto falte voluntad de uno solo de ellos [...] deberá acudirse a la partición judicial


 Como mencionamos, en este caso tampoco se cumplió con el requisito dis-puesto en al Artículo 1232 del Código Civil de elevar el acuerdo a escritura pública. Asimismo, tampoco se han obtenido los permisos para la segregación de los terrenos de las agencias gubernamentales pertinentes.